Citation Nr: 1037893	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-37 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for degenerative joint disease 
of the lumbar spine with bulging of the annular disc, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to October 
1999.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 decision rendered by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 2010, the Veteran testified before the undersigned during 
a hearing held at the RO.  A transcript of the proceeding is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

During the hearing before the undersigned, the Veteran contended 
that his service-connected low back disability worsened 
significantly since the August 2008 VA contract examination.  
Specifically, he reported back pain and spasms and stated that he 
was forced to increase his pain medication dosage.  In addition 
to pain, he stated that there were times when his legs would go 
completely numb.  In terms of other possible neurologic problems, 
he described loss of erectile function, and difficulty 
maintaining full bowel control.  His statements are deemed 
credible.  In addition, the Veteran is considered competent to 
report the observable manifestations of his claimed disability.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002).   The 
Veteran's lay statements alone regarding severity of 
symptomatology, however, are not sufficient to support the 
assignment of an increased rating.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a veteran alleges that his service-connected 
disability has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Here, the Veteran underwent a VA contract examination in August 
2008.  While the examination was held relatively recently, based 
on the Veteran's credible reports of increased low back 
symptomatology and his descriptions of possible neurologic 
complications, the Board finds that additional examination is 
warranted.  

In addition, when the RO last reviewed the matter, they denied an 
increased rating because the Veteran had sustained an intervening 
injury to the low back.  Specifically, the record reveals that in 
November 2007 he fell down a flight of stairs.  No examiner, 
however, has offered an opinion as to whether this fall resulted 
in a separate and distinct low back condition such that the 
service-connected low back disability can be appropriately rated.  
The Board, however, is not permitted to exercise medical judgment 
in the absence of supportive medical evidence.  As such, on 
remand, the examiner should be directed to distinguish, to the 
extent possible, the effects of the post-service injury to the 
residuals of the service-connected disability.  

The Veteran must be advised of the importance of reporting to the 
scheduled examination and of the possible adverse consequences, 
to include the denial of the claim, of failing to report.  See 
38 C.F.R. § 3.655 (2009).

The Veteran reported receiving continuing treatment through 
TriCare.  TriCare records through June 2008 are of record.  On 
remand, the RO should obtain the Veteran's recent TriCare records 
since June 2008.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
TriCare outpatient treatment records 
documenting treatment for his low back 
disability for the period since May 2008.  

2.  Thereafter, arrange for the Veteran to 
undergo VA orthopedic and neurological 
examinations to determine the current degree 
of disability of his service-connected 
degenerative joint disease of the lumbar 
spine with bulging of annular disc at L5-S1.  
Prior to the examination, the claims folders 
must be made available to the examiners for 
review.  A notation to the effect that this 
record review took place must be included in 
the report of the examiners.  

a.	As to the orthopedic examination, range-
of-motion studies should be conducted.  
Among other findings, all functional 
losses due to pain, weakness, 
fatigability, etc., should be equated to 
additional limitation of motion (beyond 
that shown clinically).  38 C.F.R. 
§§ 4.40, 4.45 (2009); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The duration and 
frequency of any physician-prescribed 
periods of bed rest due to the back 
disability should also be noted.  

The examiner should review the lay and 
objective evidence regarding the post-
service injury to the low back and should 
include findings distinguishing between 
current low back symptomatology that is 
associated with the service-connected 
disability and current symptomatology that 
is associated with the post-service 
injury.  The examiner is advised that 
where it is not possible to distinguish 
the effects of a nonservice-connected 
condition from those of a service-
connected condition, the reasonable doubt 
doctrine dictates that all symptoms be 
attributed to the Veteran's service-
connected disability.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).  

b.	As to the neurological examination, the 
examiner should provide opinions as to the 
following: 

Does the Veteran have neurologic symptoms 
that are due to or aggravated by his 
service-connected low back disability?

If he does have neurologic symptoms due to 
or aggravated by his service connected 
thoracolumbar spine disability, all 
neurologic symptoms should be identified 
and the nerve(s) affected or seemingly 
affected by any disc syndrome should be 
identified.  Impairment for each nerve 
identified should be described as causing 
mild, moderate, moderately severe, or 
severe incomplete paralysis. 

3.  In the event that the Veteran does not 
report for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has been 
completed, the RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this remand.  
If the report is deficient in any manner, the 
RO must implement corrective procedures at 
once.  

5.  After completing the requested actions and 
any additional notification and/or development 
action deemed warranted, the RO must 
readjudicate the claim.  If the benefit sought 
on appeal remains denied, the RO must furnish 
to the Veteran and his representative a 
supplemental statement of the case and afford 
them an opportunity to respond.  Thereafter, 
the appeal must be returned to the Board for 
appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


